Affirmed and Opinion Filed July 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01170-CR

                             KERRY WAYNE CLARK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-54259-M

                               MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Francis

       Kerry Wayne Clark waived a jury and pleaded guilty to theft, having two prior theft

convictions. The trial court assessed punishment at confinement in state jail for one year. On

appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 2014
WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying duties of appellate courts and

appellate counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47                                    /Molly Francis/
131170F.U05                                           MOLLY FRANCIS
                                                      JUSTICE




                                               ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


KERRY WAYNE CLARK, Appellant                       Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01170-CR       V.                        F13-54259-M).
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 25, 2014




 




                                            ‐3‐